Name: Regulation (EEC) No 937/68 of the Commission of 10 July 1968 amending Regulation No 470/67/EEC as regards the quality and quantity of paddy rice taken over by intervention agencies
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  prices;  consumption
 Date Published: nan

 241Official Journal of the European Communities No L 162/12 Official Journal of the European Communities 11.7.68 REGULATION (EEC) No 937/68 OF THE COMMISSION of 10 July 1968 amending Regulation No 470/67/EEC as regards the quality and quantity of paddy rice taken over by intervention agencies THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, between their quality and that of the varieties already listed in that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Manage ­ ment Committee for Cereals ; Having regard to the Treaty establishing European Economic Community ; the HAS ADOPTED THIS REGULATION : Article 1 Regulation No 470/67/EEC shall be amended as follows . Article 2 In Article 1 , 20 tons shall be substituted for 10 tons . Article 3 Having regard to Council Regulation No 359/67/ EEC1 of 25 July 1967 on the common organisation of the market in rice, and in particular Article 5 (5 ) thereof; Whereas experience in the 1967/68 marketing year, the first year of the common organisation of the market in rice, showed that large quantities of rice which could have been marketed in the Community were offered for intervention, in particular during the first months of the marketing year ; whereas this was especially true of long grained rice which was produced in considerably larger quantities than in previous years as a particular result of the corrective amounts granted on intervention, while Community demand did not develop as rapidly as production ; "Whereas, in view of the large quantities offered for intervention, the quality required for such inter ­ vention, in particular for long grained rice, should be adapted to the actual market situation and in consequence certain requirements imposed by Com ­ mission Regulation No 470/67/EEC2 of 21 August 1967 on the taking over of paddy rice by inter ­ vention agencies and fixing the corrective amounts, price increases and reductions applied by them should be amended with effect from the next marketing year ; whereas, moreover, experience has shown that inter ­ vention procedure should be much simplified by amending the quantity required for intervention ; Whereas , in addition, varieties of rice are now harvested in the Community which are not included in the lists of Community varieties in Regulation No 470/67/EEC; whereas it is thus necessary to include these taking into account the real differences The following shall be substituted for Article 2 (2): '2 . Paddy rice shall be considered to be of sound and fair marketable quality when it is free of odour and of live insects, and when  the moisture content does not exced 16 °/o ;  the yield after processing is not less than 14% for round grained rice and 10 °/o for other rice below the basic yields listed in Annex III ;  the percentage of chalky grains does not exceed 6 °/o for round grained rice and 4% for other rice ;  the percentage of grains striated with red does not exceed 10% for round grained rice and 5% for other rice ;  the percentage of spotted grains does not exceed 3 °/o for round grained rice and 2'% for other rice ;  the percentage of stained grains does not exceed 1% for round grained rice and 0 -75% for other rice ;  the percentage of amber grains does not exceed 1% for round grained rice and 0*5% for other rice ;  the percentage of yellow grains does not exceed OT75 °/o.' 1 OJ No 174, 31.7.1967, p . 1 . 2 OJ No 204, 24.8.1967 , p. 8 . 242 Official Journal of the European Communities Article 4 The following shall be substituted for the Table in Annex I : Description of quality Correttive amount in units of account per 100 kg of paddy rice Type A : 1 . Ardizzone , Carola , Cesariot, Roncarolo , Rosa Marchetti , Stirpe 136 0-55 2 . Maratelli , Precoce Rossi , Romeo, Vialone nano 0-80 Type B : 1 . Baldo, Gigante Vercelli , Razza 77, Redi , Rialto , Ringo, Roma (or R. 264), Vialone 1-20 2 . ArlÃ ©sienne, Ribe (or R. 265), Rizzotto 1-60 Type C : . Arborio , Carnaroli , Italpatna , R.B. (or Renaldo Bersani) 2-00 Article 5 The following shall be substituted for the Table in Annex II : Level Reduction from 14-51 to 14-99% The weight of water exceeding 14-50% is deducted from the weight of the rice . from 15-00 to 15-49% The weight of water exceeding 14-50% is deducted from the weight of the rice ; price reduction of 0-25 units of account per 100 kg of paddy rice . from 15-50 to 16-00 % The weight of water exceeding 14-50% is deducted from the weight of the rice ; price reduction of 0-25 units of account per 100 kg of paddy rice . Article 6 The following shall be substituted for the second Table in Annex III : Description of quality of rice Yield in whole grains Total yield Americano 1600, Balilla , Balilla G.G. , Monticelli , Pierrot , Raffaello 62% 71% Ardizzone, Carola , Rosa Marchetti , Stirpe 136 60% 70% Arlesienne, Baldo , Italpatna, R.B. (or Renaldo Bersani), Redi , Ribe (or R. 265), Rialto, Ringo , Rizzotto, Roma (or R. 264), Romeo 58% 70% CÃ ©sariot, Maratelli , Precoce Rossi , Roncarolo , Vialone, Razza 77, Gigante Vercelli 56% 68% . Arborio , Carnaroli , Vialone nano 54% 70% Official Journal of the European Communities 243 Article 7 The following shall be substituted for the Table in Annex IV : Defects Percentage of defects Price Round grained rice Other rice reduction Chalky from 3 to6% from 3 to 4% 0-50% per - unit Striated with from 3 to from 3 to 0-50% red 10% 5% per unit Spotted from 1 to3% from 1 to 2% 0-75% per 3 unit Stained from 0-50 to1% from 0-50 to 0-75% 0-75% per \ unit Amber from 0-125 to1% from 0-125 to 0-50% 0-75% per 4 unit Yellow from 0-050 to from 0-050 to 4% per 0-175% 0-175% ~ unit Article 8 This Regulation shall enter into force on 1 September 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 196S . For the Commission The President Jean REY